ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 2000-2001 reporting period.
On November 6, 2002, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to the respondent an order to show cause why the recommended sanction should not be adopted by the court and an order so entered against the respondent. Respondent filed no objections to the commission’s recommendation and this cause was considered by the court.
On April 10, 2003, this court entered an order adopting the commission’s recommendation imposing a fee sanction and suspending respondent.
It has now come to the court’s attention that the respondent is deceased. Accordingly,
IT IS ORDERED by the court, sua sponte, that the orders of November 6, 2002, and April 10, 2003, be, and the same are hereby, vacated.
IT IS FURTHER ORDERED that this matter be dismissed.